Citation Nr: 0310007	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-16 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for status post hip 
replacements and generalized arthritis.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The appellant had active military service from April 1971 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claim.

This matter was previously before the Board in May 2001, but 
was remanded for additional development. The issue before the 
Board was originally entitlement to service connection for 
degenerative bone disease.  Following the Remand of the 
Board, the RO restated the issue as three distinct 
disabilities, i.e., service connection for degenerative joint 
disease of the lumbar spine, bilateral pes planus, and status 
post hip replacements and generalized arthritis.

By rating action dated in February 2003, service connection 
was granted for degenerative joint disease of the lumbar 
spine and bilateral pes planus.  This is regarded as a full 
grant of benefits sought as to the respective issues; thus, 
those are no longer before the Board.


FINDING OF FACT

Neither a bilateral hip disorder nor generalized arthritis 
had its onset during active service or resulted from disease 
or injury in service.


CONCLUSION OF LAW

The veteran is not entitled to service connection for status 
post hip replacements and generalized arthritis.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him as to whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the June 2001 letter 
from the RO, November 1999 and February 2003 rating 
decisions, January 2000 statement of the case (SOC), May 2001 
Board remand, and February 2003 supplemental statement of the 
case (SSOC).  He was specifically told about the requirements 
to establish service connection and of the reasons that the 
evidence in his case was inadequate.  VA further informed the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the June 2001 letter.  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The RO obtained the veteran's service medical 
records, private treatment records, and Social Security 
Administration (SSA) records.  There is no indication of any 
additional relevant evidence that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  An opinion concerning the veteran's bilateral hip 
disorder and generalized arthritis was not obtained in this 
case.  However, there is no evidence that he had generalized 
arthritis or a hip disorder during service.  In fact, as 
discussed below, the evidence indicates otherwise.  

Because there is no competent evidence tending to show that 
the veteran had a hip disorder or generalized arthritis 
during service, VA's duty to assist is not triggered.  Cf. 
Charles v. Principi, 16 Vet. App. 370 (2002); see also Wells 
v. Principi, 02-704 (Fed. Cir. April 29, 2003).  Even taking 
into account the veteran's statements, these criteria have 
not been met.  Arthritis is not the type of condition where 
the veteran's statements alone could provide a link to active 
service.  This is because he lacks the education, training, 
or experience to offer medical diagnoses or opinions.  See 
Explanatory Statement on H.R. 4864, As Amended, 146 Cong. 
Rec. H 9912, H 9915 (Oct. 17, 2000) (defining "competent 
evidence" as "fit for the purpose for which it is 
offered," meaning a lay person can provide evidence that he 
has pain, such as pain in the knee, but not that he has, for 
example, a torn ligament, because that diagnosis requires 
more sophisticated information provided by special 
examination or testing).  In this particular case, the 
persistent or recurrent symptoms of such a condition(s) are 
not the type of things that can be observed by a lay person.  
38 U.S.C.A. 5103A(d) (West 2002); 38 C.F.R. 3.159(c)(4)(A) 
(2002).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  


II.  Entitlement to service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§  1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2002).

Here, the veteran's service medical records are negative for 
any complaints or findings of a hip disorder or generalized 
arthritis.  On separation examination in January 1973, there 
were no complaints or findings of arthritis.  Clinical 
evaluation of the lower extremities was normal.  

The veteran initially claimed entitlement to service 
connection for bone disease in February 1999.  The post-
service medical evidence, including from J. MacDonald 
Burkhart, M.D. and Fort Sanders Health System, shows that he 
was initially diagnosed as having avascular necrosis of the 
left hip with degenerative arthritis in 1985 and avascular 
necrosis of the right hip with arthritis in 1997.  In 1997, 
the veteran said that he was having problems with his right 
hip for three weeks.  On examination by Jeffrey Summer, M.D. 
in March 1999, he said that his hip problems dated back to 
1987.  VA x-rays in December 2002 revealed bilateral hip 
prosthesis.  Upon VA examination at that time, the veteran 
stated that his hip pain started after service in the 1980s.  
The VA examiner noted that there was no hip pain during 
service.  

In this case, the veteran has not been diagnosed as having 
"generalized arthritis."  Additionally, the earliest 
medical evidence of a diagnosis of hip problems is dated many 
years after service.  There is no evidence showing that the 
current hip disability or any generalized arthritis had its 
onset in service or was manifest to a degree of ten percent 
within a year of service.  The available service medical 
records did not show any hip problems or generalized 
arthritis.  To the contrary, they show that the veteran did 
not have generalized arthritis or any hip problems upon 
separation from service in June 1973.  The veteran has 
reported that his hip problems did not begin until the 1980s.  
There is no competent evidence of record which connects any 
generalized arthritis or hip disorder to his active duty. 

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for status post hip replacements 
and generalized arthritis.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of-the-doubt rule. 


ORDER

Entitlement to service connection for status post hip 
replacements and generalized arthritis is denied.


	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

